Holden, J.,
delivered the opinion of the court.
The two appeals are in companion cases involving the same questions, and will be considered and decided together. The suits were instituted in the chancery court of Perry county by the state land commissioner and the state revenue agent, for the state, against Knap-p, Stout *722& Co. et al., to cancel and invalidate the title to certain lands patented by the state of Mississippi to the appeal-lees, under.an act of the legislature (chapter 46, of February 11, 1898), and to restore possession of the lands to the state, and to recover a money decree for the value of all timber and turpentine taken from the land, and the rental value for use and occupation thereof. From a decree sustaining- a special demurrer, and a finding of no fraud by the court, the state prosecutes this appeal.
We shall state so much of the record only as is necessary to understand the opinion on the main and decisive question in the case. The bill attacking the title to the lands, patented by the state to the appellees on February 9,1900, is mainly grounded upon the theory that the sale, in pursuance of the act of the legislature (chapter 46, Laws of 1898), was void, because it was in violation of section 96, Constitution of 1890, in that the sale was “to corporations or associations for a less price than that for which it is subject to sale to individuals,” in that the land was sold, in bulk, some twenty-two thousand acres, at a gross price, vis., ninety-five thousand dollars, and was not offered to persons in quantities of one-quarter sections, as required by section 2564, Code of 1892, and for these reasons the sale was void as contravening the Constitution and statute announcing the law and public policy of this state on that subject. The bill also charged fraud and collusion by the trustees in making the sale. The charge of fraud, however, we might as well say now, was wholly unsupported by the proof offered before the chancellor, .and the question of fraud in the case may be dismissed from any further consideration herein.
The appellees, Knapp, Stout & Co. et al., specially demurred to the bill (and denied the charge of fraud), and presented several grounds of demurrer, but, as we shall decide the case upon one ground alone, we will omit considering- the others,- except to merely mention them.
The demurrer urges, first, that the sale by the trustees, *723commissioned and authorized by the legislature, was valid and was not contrary to section 95 of the Constitution of 1890, because that constitutional provision has reference to public lands, and not to lands granted in trust to the state for a designated purpose ,as the lands here were granted by the federal government for the sole benefit of the Alcorn College, and that therefore, as the lands here in question were specifically designated in trust for the state college, they were not public lands, or “lands belonging to or under the control of the state,” in the sense intended by section 95 of the Constitution, and therefore section 2564, Code of 1892, which prescribes that one person may purchase as much as one-quarter section of the public lands, etc., is not applicable in the case before us, and that, when the land was sold in bulk to corporations for a gross price, there was no violation of the Constitution or the statute mentioned; second, that the bill is not maintainable, because the sale in bulk for a gross sum,, without first offering the land to persons in smaller quantities, does not violate the said statute (section 2564, Code of 1892), because that statute is inapplicable, since the act of the legislature (chapter 46, Laws of 1898), prescribed the method of sale and superseded said section 2564, Code of 1892, and did not prohibit the sale of the land in bulk for a gross sum, but authorized the trustees to sell the lands in such way as their judgment deemed for the best interest of the college, and that the provisions of this special act for this particular sale were carried out and the sale was valid; third, the demurrer challenges the bill on the ground that the sale is valid, because the law presumes the trustees complied with the requirements. of the Constitution and all statutes and the legislative act authorizing them to sell the land, and that, in the absence of fraud or mistake, the court will not inquire into or question the regularity or maimer of the sale upon which the title from the sovereign state was granted; and, *724fourth, the demurrer contends that equitable estoppel and its kindred principles should be applied against the state, holding’ it to the same degree of conscience and honesty that is required of individuals under like circumstances ; that the state legislature received the money paid for the land, and thus impliedly ratified the sale, and the purchasers have since paid the taxes on the lands.
Following the grant by the United States government of the lands to the state, for the use and benefit of' the Alcorn Agricultural and Mechanical College, the state legislature of 1898 adopted chapter 46:, authorizing the sale of the lands by th eboard of trustees of the college, and in pursuance of that act the trustees sold the land to appellees and others, and a patent from the state was issued the purchasers in 1900, and it is these patents which are now attacked in this suit. The act authorized the trustees of the college to sell the lands or any part thereof for cash, as in their judgment would be for the best interest of the college, and to pay the proceeds of such sale¡ into the state treasury. The sale was made and the proceeds, ninety-five thousand dollars were paid into the treasury and the patents duly issued to the purchasers.
We shall not take the space to set out section 95> of the Constitution of 1890, section 2564, Code of 1892, chapter 46, Laws of 1898, nor the form of the grant from the federal government (chapter 106, U. S. Stat. at Large, vol. 28, p. 673, 53d Congress), nor the patent issued by the state government in accordance with the sale of the lands made by the trustees under the said chapter 46, Laws of 1898, but reference is made thereto. We shall first dispose of the questions presented by the first, second, and fourth grounds of the demurrer as enumerated above, and will then discuss the third ground.
Conceding, for the purposes of discussion, but not deciding, that the lands involved in the case are public lands, in the sense contemplated by section 95 of the Con*725stitution, in that they are owned “or controlled by the state, and that the policy of the state was violated when the lands, were sold to corporations or associations in bulk for a gross sum other “than that for which they were subject to sale to individuals;” and, second, granting further, for the moment, though not deciding, that the sale of the land to the appellee corporations in greater quantities than one hundred sixty-acre tracts to one person was contrary to section 2564, Code of 1892, if said section is applicable; and, fourth, making the further concession, for purposes of discussion, but not deciding, that the doctrine of equitable estoppel is inapplicable against the state where the state is complainant in a court of equity, still we think the demurrer was properly sustained by the lower court on the third ground we have enumerated — that is, that in the absence of fraud or mistake a patent to land issued by the sovereign state cannot be questioned, either in a court of law or equity, and that the title granted the appellee purchasers by the issuance of the patents in this case cannot be questioned, so far as the method or regularity of the sale is concerned, because “such a patent carries with it the presumption that all the legal prerequisites necessary to its issuance have been complied with; the presumption that the officers charged with executing land grants have performed their duties in regard to the several acts to be done by them.” Edw. Hines Yellow Pine Trustees v. State ex rel. Moore, Land Commissioners, 133 Miss. 334, 97 So. 552.
There being no fraud or mistake shown in the sale of the land made by the trustees, as authorized by the act of the legislature of 1898 (chapter 46), which controlled the particular sale here involved (section 2564, Code of 1892), not being applicable here because of the later act (chapter, 46, Laws of 1898), which governs solely,'and the'patent conveying the title to the purchasers being regular in form, the courts will not review nor inquire into how the *726trustees made the sale, but will follow tlie legal presumption that tlie sale was made in accordance with the Constitution, and laws of the state, as evidenced by the patent issued by the sovereign state.
Therefore whether or not as a matter of fact the trustees offered the land in conformity to the requirements of section 95 of the Constitution, so long' as there was no fraud or mistake, is immaterial and is not a subject of inquiry by the courts; and the testimony in the lower court, in this regard, to invalidate the patent issued by the state was irrelevant and .incompetent, and the decree of the chancellor dismissing the bill should be affirmed.
The judgment of the lower court is affirmed in both of these cases.

Affirmed.